Citation Nr: 0530267	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-20 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to September 27, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for PTSD 
for the period prior to January 30, 2001.  

3.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period beginning January 30, 2001.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 RO decision, which denied a 
rating in excess of 10 percent for PTSD.  Then, in a January 
2001 rating decision, the RO granted a 70 percent rating for 
PTSD, effective January 30, 2001.  The veteran continued his 
appeal for higher ratings.  

It is noted that in a March 2002 rating decision, the RO 
granted the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability, effective October 9, 2001; 
however, there is no indication in the record that the 
veteran withdrew his appeal for a schedular rating in excess 
of 70 percent for PTSD.  Thus, such issue is addressed in 
this document.  

It is also noted that the issue of an earlier effective date 
for the grant of service connection for PTSD arises from a 
February 2003 determination of the RO. (It appears that the 
VA Form 646 of May 27, 2003, was accepted as a timely 
substantive appeal.  38 U.S.C.A. § 7105 (d)(3)) 

In August 2003, the veteran appeared at the RO and testified 
at a hearing conducted by the undersigned.  A transcript of 
that hearing has been associated with the claims file.  

During the pendency of the appeal, the Board remanded this 
case to the RO in May 2004 for additional development.  While 
on remand, additional medical evidence in the form of VA 
outpatient records and a private medical statement, which are 
relevant to the increased rating claims, was received.  The 
evidence, however, was not accompanied by an appropriate 
waiver of RO initial consideration of the evidence (see 38 
C.F.R. § 19.37).  In light of the completely favorable 
decision with regard to the issue of an increased rating for 
PTSD for the period beginning January 30, 2001, the Board 
will nevertheless proceed to adjudicate that issue; the 
remaining increased rating issue is the subject of the 
remand, as noted herein below.   

The Board also notes that the veteran's representative, in a 
June 2005 statement, has raised the issue of whether there 
was clear and unmistakable error in the RO's rating decision 
of June 1984, which denied service connection for PTSD.  
However, as this issue has not been developed or certified on 
appeal, and as it is not inextricably intertwined with the 
issues currently on appeal, it is referred to the RO for 
further appropriate consideration. 

The issue of entitlement to a rating in excess of 10 percent 
for PTSD for the period prior to January 30, 2001 is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  Service connection for PTSD was denied by the RO in an 
unappealed rating decision of June 1984; an application to 
reopen the claim of service connection for PTSD was received 
by the RO on September 27, 1996, and based on the receipt of 
new and material evidence, the RO reopened the claim and 
granted service connection for PTSD, effective on September 
27, 1996.  

3.  For the period beginning January 30, 2001, the veteran's 
PTSD is shown to be productive of a disability picture that 
more nearly approximates that of total occupational and 
social impairment. 


CONCLUSIONS OF LAW

1.  The June 1984 RO decision, which denied service 
connection for PTSD, is final; an effective date for the 
grant of service connection for PTSD prior to September 27, 
1996, the date of receipt of an application to reopen the 
claim with new and material evidence, is not warranted.  
38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. §§ 5110, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983); 
38 C.F.R. §  3.400 (2004).  

2.  The criteria for the assignment of a 100 percent 
schedular rating for PTSD, for the period beginning January 
30, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decisions denying the claims sought herein, 
and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  Furthermore, there was a lack of prejudice in 
terms of the timing of the VCAA notice.  While VCAA notice 
was not sent until after the initial unfavorable RO 
decisions, it was sent prior to the certification and 
transfer of the case to the Board for consideration in August 
2005, and the veteran was offered the ample opportunity to 
present evidence or argument in support of his appeal.  
Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding to adjudicate the claims.  

In the VCAA notices sent to the veteran in June 2004 and 
February 2005, the RO generally advised him of what was 
required to prevail on his claims, what specifically VA had 
done and would do to assist in those claims, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  In the February 2005 notice, the RO requested the 
veteran to furnish any evidence in his possession that 
pertained to his appeal.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims in the rating 
decisions in October 1999 and January 2002 (regarding the 
increased rating claim), statement of the case issued to him 
in February 2000 (regarding the increased rating claim), and 
supplemental statement of the case issued to him in April 
2005 relevant to both earlier effective date and an increased 
rating claim.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for 
which his claims were decided the way they were and the 
evidence it had considered in deciding the claims.  In the 
statement of the case and supplemental statement of the case, 
the RO advised the veteran of the legal criteria governing 
entitlement to the benefits sought on appeal, with particular 
reference to 38 C.F.R. § 3.159 and the United States Code 
cites relevant to the VCAA in the supplemental statement of 
the case.  Further, the statement of the case and 
supplemental statement of the case provided the veteran an 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Thus, through 
the documents mailed to the veteran, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded a personal 
hearing before the undersigned in August 2003.  The RO 
obtained both VA treatment records on behalf of the veteran, 
but he has not identified any private treatment records for 
the RO to obtain on his behalf.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
psychiatric examinations in August 1999 and August 2001, 
specifically to evaluate the current nature and severity of 
his service-connected PTSD.  As for the earlier effective 
date issue, the adjudication of which is largely based on the 
historical record, additional medical inquiry is not only 
unnecessary but pointless; it is difficult to identify what 
additional assistance VA could lend to the veteran to 
substantiate such claim.  The veteran has not identified any 
additional evidence that should be considered in connection 
with his claims.  Accordingly, the Board finds that there is 
no prejudice to the veteran in proceeding to adjudicate the 
claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Earlier Effective Date

The veteran claims that the effective date of the grant of 
service connection for PTSD should be prior to September 27, 
1996, the date that the RO assigned.  He argues that an 
effective date retroactive to the time he originally filed a 
claim for service connection for PTSD in 1983 is warranted 
based on the fact that he was diagnosed with PTSD on a VA 
examination in 1984 and continued to have problems 
thereafter.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  

In this case, the veteran was separated from active duty in 
December 1969.  The claims file shows that his initial 
compensation claim relative to PTSD was received by the RO in 
September 1983.  The file discloses no earlier formal or 
informal claim for this particular benefit.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. 
App. 33 (1993).  

This original claim was denied by the RO in a June 1984 
rating decision.  The RO notified the veteran of the decision 
and his appellate rights in a June 25, 1984 letter.  As he 
did not initiate an appeal by the filing of a notice of 
disagreement (i.e., by June 25, 1985), the June 1984 RO 
decision is considered final.  38 U.S.C. § 4005(c) (1982); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1983).  

Inasmuch as the June 1984 RO decision is final, the effective 
date of the grant of service connection for PTSD must be 
determined in relation to a subsequent reopened claim 
supported by new and material evidence.  A final decision can 
be reopened upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The law provides that when a claim is reopened with new and 
material evidence after a final disallowance, the effective 
date of service connection will be the date of VA receipt of 
the claim to reopen, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

After the RO's last final disallowance of the claim in June 
1984, the next application to reopen the claim for service 
connection for PTSD was received from the veteran on 
September 27, 1996.  In a February 1997 rating decision, the 
RO reopened the claim based on new and material evidence 
received since the final June 1984 RO decision, and on 
consideration of all the evidence the RO granted service 
connection for PTSD, effective on September 27, 1996.  

The RO assigned the earliest effective date legally permitted 
in this case, for the grant of service connection for PTSD, 
that is, the date of RO receipt of the application to reopen 
the claim supported by new and material evidence.  No earlier 
effective date is permitted by law in this case.  

The veteran argues that an earlier effective date is in order 
because he was clearly diagnosed with PTSD by the VA in 1984, 
in connection with his original claim of service connection 
for PTSD, and the VA did nothing about this fact.  He 
testified that he has been attending counseling for PTSD on 
and off since the early 1980s, and that he was not even aware 
that he had been diagnosed with PTSD in 1984 until he sought 
a copy of his records in 1997.  As noted, the veteran did not 
appeal the June 1984 RO decision, which was based in part on 
the findings of a May 1984 VA examination (which contained a 
diagnosis of PTSD).  Further, the veteran's application to 
reopen his PTSD claim was not received until twelve years 
later.  Between the date that the June 1984 RO decision 
became final in June 1985 and the date of RO receipt of the 
application to reopen the PTSD claim on September 27, 1996, 
the veteran has not contended, and the record does not show, 
that he had filed an application to reopen his PTSD claim.  
After a final disallowance, the operative date for purposes 
of assigning an effective date for an award of service 
connection is the date of VA receipt of the claim to reopen 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

For the above-stated reasons, September 27, 1996 is the 
correct effective date for the award of service connection 
for PTSD.  

III.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2005).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The Board notes that Global Assessment of Functioning (GAF) 
is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DSM-IV, p.32.  GAF scores ranging 
from 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the veteran's 
PTSD has been rated 10 percent, effective since the date 
service connection was established in September 1996, and 70 
percent effective on January 30, 2001.  It is also noted that 
the veteran was awarded a total disability rating based on 
individual unemployability due to service-connected 
disability, effective in October 2001.  As noted in the 
Introduction, the issue of entitlement to a rating in excess 
of 10 percent for PTSD for the period prior to January 30, 
2001 is the subject of the remand, herein below.  However, 
for the period beginning January 30, 2001, the Board finds 
that the evidence supports the assignment of a 100 percent 
schedular rating for PTSD.     

As noted, for the period beginning January 30, 2001, the 
veteran's PTSD is rated as 70 percent disabling under Code 
9411, which shows that his psychiatric symptomatology was of 
such extent, severity, depth, and persistence as to have been 
productive of occupational and social impairment, with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.  The Board has carefully 
reviewed the record, which includes a VA examination report 
of August 2001, records of VA outpatient treatment, and 
private medical statements.  Such evidence reflects that the 
veteran's PTSD symptoms affect his everyday life and his 
ability to function to a degree that more nearly approximates 
the schedular criteria for a 100 percent rating under Code 
9411.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board recognizes that there is little or no objective 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  Neither the VA 
examination report of August 2001 nor the private medical 
statements, dated in January 2001, October 2001, and March 
2005, show that any of the foregoing symptoms, or any other 
symptoms of the same type and degree, is clinically present.  
In any case, the medical evidence dated beginning on January 
30, 2001 does show that the veteran does not get along with 
people, is paranoid, is mistrustful and suspicious of people, 
and consequently has no friends or personal relationships due 
to his hostility.  Moreover, he experiences suicidal 
ideation, which appears to be intermittent at minimum, and he 
has angry outbursts.  While he denied delusions, 
hallucinations, and suicidal/homicidal ideation at the time 
of a VA examination in August 2001, his private treating 
doctor indicated in an October 2001 statement that the 
veteran continued to experience daily symptoms of PTSD and 
suicidal thoughts.  

Additionally, the medical evidence shows that on an 
outpatient basis at the VA in February 2001, the veteran's 
PTSD was assigned a GAF score of 45 to represent serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A VA examiner in August 2001 
diagnosed the veteran with severe PTSD, and assigned a GAF 
score of 50, which likewise reflects serious symptoms and 
impairment.  As also noted by the private doctor in a January 
2001 statement, the veteran exhibited psychomotor agitation 
due to PTSD at the time of the VA examination.  Further, the 
VA examiner concluded that the veteran's behavioral problems 
were so significant that he was not employable.  The 
veteran's private doctor, in an October 2001 statement, also 
found the veteran to be unemployable.  The doctor moreover 
opined that not only was the veteran unable to function in an 
occupational setting, but he also remained dysfunctional in 
social settings by virtue of his isolation, withdrawal, and 
inability to achieve or maintain a long-term relationship 
with another person.  This doctor delivered essentially the 
same assessment in a latter statement dated in March 2005, 
with the added note that based on his long-term treatment of 
the veteran he believed that the veteran's condition was 
probably permanent.  

In sum, the Board finds that the record overall, for the 
period beginning January 30, 2001, reflects PTSD symptoms of 
the same type and degree that typifies the rating criteria 
for a 100 percent disability under Code 9411.  Accordingly, 
the assignment of a 100 percent rating is in order for that 
period.  

	(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to August 16, 2000, for the grant of 
service connection for PTSD, is denied.  

A 100 percent rating for PTSD, for the period beginning 
January 30, 2001, is granted.  


REMAND

With regard to the issue of entitlement to a rating in excess 
of 10 percent for PTSD for the period prior to January 30, 
2001, remand is warranted in this appeal to ensure that the 
veteran has been afforded due process.

In May 2004, the Board remanded the case to the RO for 
compliance with the notice and duty to assist provisions 
contained in the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Consequently, the RO (via the AMC) 
sent the veteran a VCAA notice letter in June 2004, which 
among other things requested that the veteran furnish 
additional evidence required to substantiate his claim for an 
increased rating for PTSD.  In February 2005, the RO issued 
the veteran a supplemental statement of the case.  Another 
VCAA notice letter was sent to the veteran in February 2005, 
requesting him to submit any evidence in his possession that 
pertained to his appeal.  

Additional VA outpatient medical records and a private 
medical statement, some of which are relevant to the 
remaining issue on appeal, were subsequently received at the 
RO but were not considered by the RO (or AMC).  As an 
appropriate waiver of RO initial consideration did not 
accompany these additional records, they must be returned to 
the RO (or AMC) for review.  38 C.F.R. § 19.37.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO (AMC) should readjudicate the 
veteran's claim of entitlement to a 
rating in excess of 10 percent for PTSD 
for the period prior to January 30, 2001, 
based on a review of the entire 
evidentiary record to include those 
additional medical records received 
subsequent to the February 2005 VCAA 
notice letter.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


